

Exhibit 10.79.8

SECOND AMENDMENT TO MASTER LEASE

THIS SECOND AMENDMENT TO MASTER LEASE (the "Agreement") is made as of October 1,
2004 to be effective as of October 1, 2004 (the "Effective Date") by and among
NATIONWIDE HEALTH PROPERTIES, INC., a Maryland corporation ("NHP"), NH TEXAS
PROPERTIES LIMITED PARTNERSHIP, a Texas limited partnership, MLD DELAWARE TRUST,
a Delaware business trust, and MLD PROPERTIES, LLC, a Delaware limited liability
company (collectively, as "Landlord"), and EMERITUS CORPORATION, a Washington
corporation ("Emeritus"), and ESC IV, LP, a Washington limited partnership
(collectively as "Tenant"), with reference to the following Recitals:


R E C I T A L S:


A.    Landlord and Tenant have entered into that certain Master Lease dated as
of March 31, 2004, as amended by that certain First Amendment to Master Lease
dated as of May 28, 2004 (as amended, the "Master Lease"), with respect to those
certain health care facilities described on Schedule 2 attached thereto. All
initially-capitalized terms used herein shall have the same meaning given to
such terms in the Master Lease, unless otherwise defined herein.


B.    NHP and Emeritus have also entered into that certain Nomination Agreement
of even date herewith pursuant to which NHP shall acquire (i) an approximately
1.9 acre parcel of improved real property, located in or about Corona,
California, and having a street address of 2005 Kellogg Avenue, which real
property is more particularly described as Parcel 1 on Exhibit A attached hereto
(the "Facility Property"), (ii) an approximately .82 acre parcel of real
property lying and being adjacent to the Facility Property, which is improved
with a parking lot, driveway and walking trail used in connection with the
operation of the Facility, and which is more particularly described as Parcel 2
on Exhibit A attached hereto (the "Amenities Property", and together with the
Facility Property, the "Real Property"), together with (iii) the improvements
located on the Facility Property (the "Improvements") that constitute an
Alzheimer’s/residential elderly care facility commonly referred to as "Clare
Bridge of Corona" or "Alterra Clare Bridge of Corona" (the "Facility") together
with all tenements, hereditaments, rights, privileges, interests, easements and
appurtenances now or hereafter belonging or in any way pertaining to the Real
Property and/or the Facility, and (iv) the furniture, fixtures and equipment
located at the property (excluding all computers, computer hardware and printers
located at the Facility on the Closing Date which shall be conveyed by NHP to
Emeritus) (collectively with the Real Property, the "Clare Bridge Assets").


C.    As of the Effective Date, Tenant and Landlord have agreed to modify the
Master Lease to include the Clare Bridge Assets (excluding the Amenities
Property) in the Leased Premises covered under the Master Lease. In addition,
the parties have agreed that the Amenities Property shall become a portion of
the Leased Premises covered under the Master Lease without further amendment at
such time as the fee title to the Amenities Property has been conveyed to NHP.
Accordingly, Landlord and Tenant now desire to amend the Master Lease in
accordance with the terms and conditions set forth this Agreement.


 



15046.4
     

--------------------------------------------------------------------------------

Exhibit 10.79.8






NOW, THEREFORE, taking into account the foregoing Recitals, and in consideration
of the mutual covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to amend the Master Lease in the
following particulars only:


1.    Amendments to Lease.


(a)    As of the Effective Date, Parcel 1 on Exhibit A attached hereto is hereby
added to Exhibit A of the Master Lease. Effective as of the date on which NHP
acquires fee title to the Amenities Property, Parcel 2 on Exhibit A shall be
added to Exhibit A of the Master Lease without further amendment thereto.


(b)    Exhibit G to the Master Lease is hereby deleted in its entirety and
substituted with Exhibit G attached hereto.


(c)    Schedules 1A, 1B and 2 to the Master Lease are hereby deleted in their
entirety and substituted with Schedules 1A, 1B and 2 attached hereto.


(d)    The first sentence of Section 2.2(a) of the Master Lease is hereby
deleted in its entirety and the following substituted therefor:


"As used herein, "Landlord’s Investment" in the Premises shall mean Ninety
Million Seven Hundred Ninety-Six Thousand One Hundred Thirty-Six Dollars
($90,796,136), plus any amount for Alterations advanced by Landlord pursuant to
Section 8.4, plus any other amount that, in accordance with any other term or
provision of this Master Lease, is to be added to Landlord’s Investment, and
minus any net award paid to Landlord for a Partial Taking or Complete Taking
pursuant to Section 18, minus any insurance proceeds paid to and retained by
Landlord as a result of any casualty, minus any other net capital proceeds
received by Landlord for any portion of the Premises sold or conveyed, as to any
portion of the Premises for which this Master Lease is terminated during the
Term in accordance with its terms, and minus any other amount that, in
accordance with any other term of provision of this Master Lease, is to be
subtracted from Landlord’s Investment."


2.    Lease of Amenities Property. As of the Effective Date, Emeritus, as
tenant, and Alterra Healthcare Corporation, a Delaware corporation ("Alterra"),
as landlord, are entering into that certain Lease Agreement (the "AP Lease")
pursuant to which the Amenities Property shall be leased by Emeritus from
Alterra. NHP acknowledges and agrees that given the limited remedies available
to Alterra as a result of a default by Emeritus under the AP Lease, such a
default shall only be a default under the Master Lease if, as a result thereof,
Alterra fails to convey to NHP title to the Amenities Property. Emeritus further
agrees that the AP Lease shall terminate and be of no further force or effect at
such time as the fee title to the Amenities Property has been conveyed to NHP.
As


 



15046.4
     

--------------------------------------------------------------------------------

Exhibit 10.79.8


contemplated under the provisions of Section 14 of the AP Lease, Emeritus hereby
assigns and transfers to NHP, and hereby grants to NHP a security interest in,
all of Emeritus’ right, title and interest in, and benefits under, the AP Lease,
as additional security for the performance of Tenant’s obligations under the
Master Lease. Notwithstanding this collateral assignment, until the occurrence
and during the continuance of an Event of Default, Emeritus may exercise all of
its rights under the AP Lease. Emeritus shall fully perform all of its
obligations under the AP Lease and give prompt written notice to NHP of any
notice received by Emeritus under the AP Lease, together with a complete copy of
any such notice. Upon the occurrence and during the continuance of an Event of
Default, NHP shall have the right to exercise all rights and benefits held by
Emeritus under the AP Lease, provided, however, NHP does not assume any
obligations or duties of Emeritus under the AP Lease unless and until such time
as NHP exercises its rights hereunder.


3.    Escrow Agreement. Emeritus, Alterra, NHP and Chicago Title Insurance
Company have entered into that certain Escrow Agreement of even date herewith
(the "Escrow Agreement") relating to the Amenities Property. Emeritus shall
fully perform all of its obligations under the Escrow Agreement and agrees that
the failure by Emeritus to comply with its obligations under the Escrow
Agreement which results in a failure by Alterra to convey to NHP title to the
Amenities Property shall constitute an Event of Default under the Master Lease.


4.    Reaffirmation of Obligations. Notwithstanding the modifications to the
Master Lease contained herein, Tenant hereby acknowledges and reaffirms its
obligations under the Master Lease, as hereby amended, and all other documents
executed by Tenant in connection therewith.


5.    Interpretation; Governing Law. This Agreement shall be construed as a
whole and in accordance with its fair meaning. Headings are for convenience only
and shall not be used in construing meaning. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of California
without regard to rules concerning the choice of law.


6.    Further Instruments. Each party will, whenever and as often as it shall be
reasonably requested so to do by another party, cause to be executed,
acknowledged or delivered, any and all such further instruments and documents as
may be necessary or proper, in the reasonable opinion of the requesting party,
in order to carry out the intent and purpose of this Agreement.


7.    Incorporation of Recitals. The Recitals to this Agreement are incorporated
hereby by reference.


8.    Counterparts. This Agreement may be executed in counterparts, all of which
executed counterparts shall together constitute a single document. Signature
pages may be detached from the counterparts and attached to a single copy of
this document to physically form one document.


9.    Attorneys’ Fees. In the event of any dispute or litigation concerning the
enforcement, validity or interpretation of this Agreement, or any part thereof,
the losing party shall


 



15046.4
     

--------------------------------------------------------------------------------

Exhibit 10.79.8


pay all costs, charges, fees and expenses (including reasonable attorneys' fees)
paid or incurred by the prevailing party, regardless of whether any action or
proceeding is initiated relative to such dispute and regardless of whether any
such litigation is prosecuted to judgment.


10.    Effect of Amendment. Except as specifically amended pursuant to the terms
of this Agreement, the terms and conditions of the Master Lease shall remain
unmodified and in full force and effect. In the event of any inconsistencies
between the terms of this Agreement and any terms of the Master Lease, the terms
of this Agreement shall govern and prevail.


11.    Entire Agreement. This Agreement contains the entire agreement between
the parties relating to the subject matters contained herein. Any oral
representations or statements concerning the subject matters herein shall be of
no force or effect.




[SIGNATURE PAGES TO FOLLOW]
 







15046.4
     

--------------------------------------------------------------------------------

Exhibit 10.79.8





IN WITNESS WHEREOF, the parties have executed this Second Amendment to Master
Lease as of the date first above written, to be effective as of the Effective
Date.
 


TENANT:


EMERITUS CORPORATION,
a Washington corporation
 
By:    /s/ William M. Shorten
Name:    William M. Shorten           
Title:    Director of Real Estate Finance   


 


 
ESC IV, LP,
a Washington limited partnership
 
BY:    ESC G.P. II, Inc.
its General Partner
 
By:    /s/ William M. Shorten
Name:    William M. Shorten           
Title:    Director of Real Estate Finance   


 

 


 


 


 


 


 






 


S-
14172.SIG
     

--------------------------------------------------------------------------------

Exhibit 10.79.8




LANDLORD:
 
NATIONWIDE HEALTH PROPERTIES, INC.,
a Maryland corporation


 
By:    /s/ Donald D. Bradley           
Name:    Donald D. Bradley           
Title:    Senior Vice President           




NH TEXAS PROPERTIES LIMITED PARTNERSHIP,
a Texas limited partnership


By:    MLD TEXAS CORPORATION,
a Texas corporation,
its General Partner
 
By:    /s/ Donald D. Bradley           
Name:    Donald D. Bradley           
Title:    Senior Vice President           




MLD PROPERTIES, LLC,
a Delaware limited liability company


BY:    MLD PROPERTIES, INC.,
a Delaware corporation,
its Sole Member
 
By:    /s/ Donald D. Bradley           
Name:    Donald D. Bradley           
Title:    Senior Vice President           




MLD DELAWARE TRUST,
a Delaware business trust




By:    /s/ Donald D. Bradley           
Donald D. Bradley, not in his individual
capacity, but solely as Trustee
 






S-
14172.SIG
     

--------------------------------------------------------------------------------

Exhibit 10.79.8



EXHIBIT A


LEGAL DESCRIPTION




PARCEL 1: (THE "FACILITY PROPERTY")


The South 180.51 feet of the following described property as measured along the
east line of the following described property:


That portion of Lot 6 in Block 35 of the lands of South Riverside Land and Water
Company, as shown by map on File in Book 9, Page 6 of Maps, San Bernardino
County Records, described as follows:


Commencing at the northwest corner of said Lot 6; thence North 55° 22’ 00" East,
on the northerly line of said Lot 6, 304.86 feet; thence South 34° 38’ 00" East,
190 feet, to the true Point of Beginning; thence continuing South 34° 38’ 00"
East, 197.42 feet; thence South 00° 03’ 30" West, parallel with the east line of
said Lot, 200.51 feet to the south line of said Lot 6; thence North 89° 56’ 00"
West on the south line of said Lot 6, 467.15 feet to a point which bears South
89° 56’ 00" East 4 feet from the southwest corner of said Lot 6; thence North
00° 03’ 00" East, parallel with the west line of said Lot, 162.25 feet; thence
South 89° 57’ 00" East 65.11 feet; thence North 55° 22’ 00" East, parallel with
the northerly line of said Lot 6, 352.30 feet, to the true Point of Beginning.


PARCEL 2: (THE "AMENITIES PROPERTY")


That portion of Lot 6 in Block 35 of the Lands of South Riverside Land and Water
Company as shown by map on file in Book 9 Page 6 of Maps, San Bernardino County
Records, described as follows:


Commencing at the northwest corner of said Lot 6;
Thence North 55º 22’ 00" East on the northerly line of said Lot 6, 304.86 feet;
Thence South 34º 38’ 00" East 190 feet to the True Point of Beginning;
Thence continuing South 34º 38’ 00" East 197.42 feet;
Thence South 00º 03’ 30" West, parallel with the east line of said Lot 200.51
feet to the south line of said Lot 6;
Thence North 89º 56’ 00" West on the south line of said Lot 6, 467.15 feet to a
point which bears South 89º 56’ 00" East 4 feet from the southwest corner of
said Lot 6;
Thence North 00º 03’ 00" East, parallel with the west line of said Lot 6, 162.25
feet;
Thence South 89º 57’ 00" East 65.11 feet;
Thence North 55º 22’ 00" East, parallel with the northerly line of said Lot 6,
352.30 feet to the True Point of Beginning.


Excepting the South 180.51 feet being Parcel 2 as shown on Record of Survey
recorded in Book 58 Page 41 of Records of Survey, Riverside County Records.






A-
15046.4
     

--------------------------------------------------------------------------------

Exhibit 10.79.8



EXHIBIT G
 
SCHEDULE OF RELATED FACILITIES2
 

 
Facility Name
Location
Lease Commencement Date
Loyalton of Folsom
Folsom, CA
April 1, 2004
The Lakes
Fort Myers, FL
April 1, 2004
Canterbury Woods
Attleboro, MA
April 1, 2004
Richland Gardens**
Richland, WA
N/A
Manor at Essington**
Joliet, IL
October 1, 2004
Loyalton of Cape May**
Cape May, NJ
N/A
Quail Ridge**
Lubbock, TX
N/A



 






 


 


 


 


 



--------------------------------------------------------------------------------

2 As of October 1, 2004, Related Leases have not been entered into with respect
to the facilities marked with a ** hereinabove. Landlord and Tenant hereby
agreed to update this schedule from time to time to reflect the subsequent
execution and delivery of each Related Lease.

15046.4    G-
     

--------------------------------------------------------------------------------

Exhibit 10.79.8



SCHEDULE 1A
 
LANDLORD ENTITIES AND LANDLORD’S INVESTMENT
 


 
1
Facility Name
Location
Landlord
Landlord’s Investment
Beckett Meadows
Austin, TX
NH Texas Properties Limited Partnership
$5,804,611
Charleston Gardens
Charleston, W. VA
Nationwide Health Properties, Inc.
$6,253,902
Kingsley Place-Shreveport
Shreveport, LA
MLD Properties, LLC
$6,702,919
Silverleaf Manor
Meridian, MS
Nationwide Health Properties, Inc.
$5,129,599
Pines of Goldsboro
Goldsboro, NC
MLD Properties, LLC
$8,322,934
Loyalton of Rockford
Rockford, IL
Nationwide Health Properties, Inc.
$10,499,078
Creekside
Plano, TX
NH Texas Properties Limited Partnership
$4,575,617
Heritage Hills
Columbus, GA
Nationwide Health Properties, Inc.
$5,370,214
Oak Hollow
Bedford, TX
NH Texas Properties Limited Partnership
$4,942,605
Pine Meadow
Hattiesburg, MS
Nationwide Health Properties, Inc.
$4,949,736
Pinehurst
Tyler, TX
NH Texas Properties Limited Partnership
$5,415,964
Stonebridge
Dallas, TX
NH Texas Properties Limited Partnership
$5,651,181
Austin Gardens
Lodi, CA
Nationwide Health Properties, Inc.
$5,857,088
Desert Springs
El Paso, TX
NH Texas Properties Limited Partnership
$4,506,157
Autumn Ridge
Herculaneum, MO
MLD Delaware Trust
$3,614,531
Clare Bridge
Corona, CA
Nationwide Health Properties, Inc.
$3,200,000











15046.4    Schedule 1A-
     

--------------------------------------------------------------------------------

Exhibit 10.79.8



SCHEDULE 1B
 
TENANT ENTITIES
 

 
Facility Name
Location
Tenant
Beckett Meadows
Austin, TX
ESC IV, LP
Charleston Gardens
Charleston, W. VA
Emeritus Corporation
Kingsley Place-Shreveport
Shreveport, LA
Emeritus Corporation
Silverleaf Manor
Meridian, MS
Emeritus Corporation
Pines of Goldsboro
Goldsboro, NC
Emeritus Corporation
Loyalton of Rockford
Rockford, IL
Emeritus Corporation
Creekside
Plano, TX
ESC IV, LP
Heritage Hills
Columbus, GA
Emeritus Corporation.
Oak Hollow
Bedford, TX
ESC IV, LP
Pine Meadow
Hattiesburg, MS
Emeritus Corporation
Pinehurst
Tyler, TX
ESC IV, LP
Stonebridge
Dallas, TX
ESC IV, LP
Austin Gardens
Lodi, CA
Emeritus Corporation
Desert Springs
El Paso, TX
ESC IV, LP
Autumn Ridge
Herculaneum, MO
Emeritus Corporation
Clare Bridge
Corona, CA
Emeritus Corporation





15046.4    Schedule 1B-
     

--------------------------------------------------------------------------------

Exhibit 10.79.8



SCHEDULE 2


FACILITY INFORMATION: NAME, LOCATION, BUSINESS, UNITS/BEDS,
LEASE COMMENCEMENT DATE






Facility Name
Location
Units/Beds
Business
Lease Commencement Date
Beckett Meadows
Austin, TX
72
Assisted Living
April 1, 2004
Charleston Gardens
Charleston, W. VA
96
Assisted Living
April 1, 2004
Kingsley Place-Shreveport
Shreveport, LA
80
Assisted Living
April 1, 2004
Silverleaf Manor
Meridian, MS
98
Assisted Living
April 1, 2004
Pines of Goldsboro
Goldsboro, NC
99
Assisted Living
April 1, 2004
Loyalton of Rockford
Rockford, IL
97
Assisted Living
April 1, 2004
Creekside
Plano, TX
30/56
Alzheimer
April 1, 2004
Heritage Hills
Columbus, GA
30/56
Alzheimer
April 1, 2004
Oak Hollow
Bedford, TX
30/56
Alzheimer
April 1, 2004
Pine Meadow
Hattiesburg, MS
30/56
Alzheimer
April 1, 2004
Pinehurst
Tyler, TX
30/56
Alzheimer
April 1, 2004
Stonebridge
Dallas, TX
30/56
Alzheimer
April 1, 2004
Austin Gardens
Lodi, CA
30/56
Alzheimer
April 1, 2004
Desert Springs
El Paso, TX
30/56
Alzheimer
April 1, 2004
Autumn Ridge
Herculaneum, MO
94
Assisted Living
June 1, 2004
Clare Bridge
Corona, CA
50/50
Alzheimer
October 1, 2004










Schedule 2-
15046.4


--------------------------------------------------------------------------------